January 26, 1939


     Honorable T. M. Trlmblo
     ?lrat Asalstant Stat0
     8uperlntandant
     Austln,Tsus
     Dear Mr. Triable;
                                  opllllonHO. o-ltw
                                  Be: ,Btlokerssttaohsd   to
                                       offlola ballot
               Your request for an oplnlon has been neslrsd
     by ttds orflos.
.P            Ws ~uots ?ra rour lettor:
              *In tha general sahool board slootlon last
         spring in Texarkana a question arosa upon whloh
         the sohool board dsalns to hare ldr fo a .An op-
         position tlokst for asw Mhool board madora mm8
         plaosd in tha rield after the offlola ballot h&d
         been olossd, tba board thinks In an lllsgal mnnsr.
         Upon the advice oi'attorneys,the board rsfussd to
         nprfnt the ballot and to place on it tha samas of
         the aandldstea fra tha oppositionparty. The
         opposltlonthen printed, m gummed strlpa of paper,
         the names of the three oandldstsswhcm it -aa sup-
         portlq. The stlokers were offered to the lleotlon
         $&488, b utth elleetiCin jUdgM rS$USSb, QD thS
         adrlos of oounssl, that suoh stlokers were not a
         part of the sleottos supplles legally and regularly
         furniahsd by the sahoal board. Tha oppoaltlonthas
         plaoeU mn outside OS the polls, who oiforsd sthk-
         ore to story rotor earning,tothe polls. Voters wem
         speoliloall~lastruoted that thay uast not plaos
         the stlskers war the naaas on tpe oiilolal ballot,
         the lnstruotloabcdng giiin by.tha workers oak tba
         acltsldaof ths polls rho gars out *s stlokers.
    Honorable   T. Y. Triable, Jaauarr a6, 1939, me   E


    The rotors were to14 to pasts the stlokors oa the
    o??lolal ballot, under the last mm   on it, and
    then to oross out wlth load pea011 thm asmae o?
    all oandldateson the o??lolsl ballot and loera
    uaaoratsRh4:tha name on the stlokers. These
    iastruotlonsware given in ~stall, both by olr-
    oulars prlatsd end 4letrlbuts4,~andbr broadsast,
    as well as orally, by those worklag et the polls
    la the interest OS tha opposltloaoaa414ate8.
         The Sohool Boar4 o? Tsxarkana 4eslres to
    know whathor ballots aaat with tha stlokers.
    ,attaohsdwsre lagal ballots, and whether they
    8hould ha- been omntsd by the election o??lslsls?"
          Is rspl~ to rour uestloa, It la the opinion o?
this o??iss, that ballots 4 th stio k er
                                       lttqohed,
                                          s      as de-
sorlbsd ln ymm latter, were not legal ballots, and sbauld
mt ham bean sat&stadby the lleotlon o??lolal8.
          Thls aplnlon Is bssed QIIArticle 2979, lZarlss4
Clvll Btatatss o? Texsa, whlOh rsads aa rollowe:
         'I? a acalaes diea or 4oolines hla aaarinatloa
    aab the raoaaoy so orated shall have been illled,
    and such faota shall hare been 4~1~ aartl?lsd ls
    looordaaoewith the provlslons OS this titlo, the
    Beoretary of Stats or ocunty Judge,,as the ease may
    be, &all promptly aotl?~ the o??lolal boarllareatad
    by this law to ?urnl@~ sleotlon suppllas that sush
    raoanoy has oocurml 8nd the name'a? the new acrmi-
    me shall then be printed upon the o??lolal ballot,
    I? the ballots ars not llrea4y printed. f? suoh
    declination or death ooours after the ballots are
    printed, or due aotloe of the name of the sew acal-
    see Is reoelred l?tersuoh printing, the o??lolal
    board ahargad with the duty OS iurnlshlngolsotloa
    supplies shall prepars as man@ pasters bearing
    the name o? the new nalnee as thera lra o??lolal
    baUot8, whloh shall ba pasted over the ssas of the
    former ncrmlaseon the o??lolal ballot before th
    presldlng Judge of the prsolaot indomes his name
    on the ballot for i4eat~?ioat~oa. Ao peetar shall
- . ‘,, I



P                Honorable T. Y. Tribble, January Z6, 1939, Page 3


                 be used lx o a p t
                                  a6 herein authorized.and if other-
                 Wp                                     0 oounted.
                      The atlokers used In this ease do not fall wlth-
            in the exorptlonsherein l uthorlsad.
                        Another pertinent Artlole whloh the llaotlon ju4ges
            oould have taken advantage of, la Artfole SOO?, whioh reads
            88 r0ii0w8:
                       *At either a general, speolal or pr5.maryeleo-
                 tlon, any Judge my require a oltlzan to answer under
                 oath betorr ha ssouras an of?lolal ballot whether he
                 has been iurnlshedwith any paper or ballot on whloh
                 Is marked the names of sny one for whaa ha has agreed
                 or prdsad to rote or for whcm he has been requested
                 to tote, or has suoh peper or marked ballot in his
                 possesslcu,and he shall not be furnishedwith an
                 or?loial ballot until ha has delivered to the Judp
                 suoh marked ballot on paper, it he has one.”
r                       Trusting that this answers rour question,ws
            ramaia
                                                Yours vary truly


                                              (signed)
                                                   Claud C. Boothman
                                            BY
                                                            Assistant
            COB:GFS
            AFFWVED :
            (s1%%4       C . Mann
            Al%RNgY CGXERbL OF TEXAS

                              ,